DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 02/22/2022, with respect to rejections of claims 1-3, 5, 8-10, 15-17, and 19 under 35 U.S.C. 102(a)(2), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended independent claims 1 and 15 are now rejected under 35 U.S.C. 103 as being unpatentable over SCAPEL et al (U.S. Pub. 2019/0339847 A1), and in view of CHOUKROUN et al (U.S. Pub. 2018/0005448 A1). The dependent claims also remain rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over SCAPEL et al (U.S. Pub. 2019/0339847 A1), and in view of CHOUKROUN et al (U.S. Pub. 2018/0005448 A1).
Regarding claim 1, SCAPEL et al teaches an electronic device (Fig. 1A) comprising: 
                a display (Fig. 1A, 112); and 
                at least one processor (Fig. 1A, 120) operatively coupled with the display, 
                wherein the processor is configured to: 
                     detect a face in at least one image (paragraph [0031], “the face is detected in the field of view of the one or more cameras”), 
                     determine a user avatar corresponding to the detected face (paragraph [0031], “displaying, via the display apparatus, a virtual avatar, having a plurality of avatar features, that changes appearance in response to detected changes in pose of a face in a field of view of the one or more cameras”), 

                    determine a size of the user avatar based on the regions (paragraph [0312], “In some embodiments, the animation of the respective avatar transitioning from the interactive state to the non-interactive state includes gradually changing a facial expression, position, orientation, and/or size of the avatar from the facial expression, position, orientation, and/or size based on the face/head tracking of the user to a neutral facial expression, position, orientation, and/or size for the avatar.”), and 
                    control the display to display the user avatar on the display by rendering the user avatar based on the determined size of the user avatar (paragraph [0312], “Displaying an animation of the avatar transitioning from an interactive state to a non-interactive state provides visual feedback of the avatar's non-interactive appearance.”). 
SCAPEL et al does not explicitly teach to determine a protection region based on the first region and the second region, determine a size of the user avatar based on the determined protection region, and control the display to display the user avatar on the display by rendering the user avatar over at least a portion of the detected face in the at least one image based on the determined size of the user avatar.
CHOUKROUN et al, in the same field of endeavor, teaches to determine a protection region based on the first region and the second region, determine a size of the user avatar based on the determined protection region, and control the display to display the user avatar on the display by rendering the user avatar over at least a portion of the detected face in the at least one image based on the determined size of 
Regarding claim 2, SCAPEL et al teaches wherein the at least one object related to the face comprises at least one of hair, an ear, a beard, a hair accessory, an earring, or a hat (paragraph [0030], “an avatar having a plurality of avatar features including avatar hair having a selected avatar hairstyle”; also see paragraph [0317].). 
Regarding claim 3, the combination of SCAPEL et al and CHOUKROUN et al would suggest wherein the at least one processor is further configured to: determine the protection region comprising an entirety of a region of both the face and at least one object related to the face; and determine the size of the user avatar based on at least one of a size or a shape of the determined protection region (SCAPEL et al: paragraph [0312], “In some embodiments, the animation of the respective avatar transitioning from the interactive state to the non-interactive state includes gradually changing a facial expression, position, orientation, and/or size of the avatar from the facial expression, position, orientation, and/or size based on the face/head tracking of the user to a neutral facial expression, position, orientation, and/or size for the avatar.” CHOUKROUN et al: paragraph [0048], “The mask may cover the entirety or one part of the result of the projection of the model on the layer. It is emphasized that the mask may also cover an area of the image wider than the projection.”). 
Regarding claim 4, SCAPEL et al would suggest the electronic device of claim 3, wherein the at least one processor is further configured to determine the size of the user avatar based on a shape of the user avatar (paragraph [0321], “As shown in FIG. 8A, avatar head affordance 809a is selected, therefore device 600 displays avatar feature characteristics and feature options that correspond to an avatar head feature. The displayed avatar feature characteristics include skin tone characteristic 808, and face 
Regarding claim 5, the combination of SCAPEL et al and CHOUKROUN et al would suggest wherein the at least one processor is further configured to: adjust the size of the user avatar based on the determined size of the user avatar; and control the display to display the protected region of both the face in the image and the at least one object related to the face as covered by the user avatar of which the size is adjusted (SCAPEL et al: paragraph [0312], “In some embodiments, the animation of the respective avatar transitioning from the interactive state to the non-interactive state includes gradually changing a facial expression, position, orientation, and/or size of the avatar from the facial expression, position, orientation, and/or size based on the face/head tracking of the user to a neutral facial expression, position, orientation, and/or size for the avatar.” Paragraph [0238], hats, glasses. CHOUKROUN et al: paragraph [0070], displaying the masked region). 
Regarding claim 8, SCAPEL et al teaches wherein the at least one processor is further configured to: provide a list comprising a plurality of avatars through the display; detect a user input for selecting one avatar from the list; and determine an avatar selected based on the user input as the user avatar corresponding to the face (paragraph [0243], “Condensed avatar selection interface 668 contains a scrollable 
Regarding claim 9, SCAPEL et al teaches wherein the at least one processor is further configured to: detect a user input for the user avatar displayed on the display; and adjust the size of the user avatar based on the user input (paragraph [0357], “In response to detecting movement of input 864 in a vertical direction, device 600 scrolls the displayed avatar feature characteristics and corresponding feature options displayed in avatar characteristics region 804 based on the direction of movement of input 864 (e.g., based on the direction of the drag). Additionally, device 600 adjusts the size of avatar display region 803 (including displayed avatar 805 and, optionally, avatar feature region 807) and avatar characteristics region 804 based on the direction of the drag and the current states (e.g., sizes) of avatar display region 803 and avatar characteristics region 804.”). 
Regarding claim 10, SCAPEL et al teaches wherein the at least one processor is further configured to: determine the protection region comprising the region of both the face and the at least one object related to the face in at least another different image; update the determined protection region based on the adjusted size of the user avatar; re-determine the size of the user avatar based on at least one of a size or a shape of the updated protection region; and control the display to display the user avatar on the display by rendering the user avatar based on the re-determined size of the user avatar (paragraph [0312], “In some embodiments, the animation of the respective avatar transitioning from the interactive state to the non-interactive state includes gradually changing a facial expression, position, orientation, and/or size of the avatar from the 
Regarding claim 11, SCAPEL et al would suggest the electronic device of claim 1, wherein the at least one processor is further configured to: determine whether the face is continuously detected in at least one different image; if the face is not continuously detected, determine whether at least part of a body corresponding to the face is detected in the at least one different image; and if the at least part of the body corresponding to the face is detected, control the display to continuously display the user avatar corresponding to the face on the display (paragraph [0313], “In some embodiments, in accordance with a determination that the respective avatar (e.g., 671) reaches a second position (e.g., 671 in FIG. 6Q) (e.g., a second threshold position determined based on the magnitude and direction of the detected gesture; e.g., a position associated with swiping past the respective avatar (e.g., to select a different avatar)), the electronic device (e.g., 600) displays an animation of the respective avatar transitioning from the interactive state (e.g., 671 in FIG. 6P) having the appearance determined based on the detected face (e.g., 673) to the non-interactive state (e.g., 671 in FIG. 6R) having the predetermined appearance. In some embodiments, the animation of the respective avatar transitioning from the interactive state to the non-interactive state includes gradually changing a facial expression, position, orientation, and/or size of the avatar from the facial expression, position, orientation, and/or size based on the face/head tracking of the user to a neutral facial expression, position, orientation, and/or size for the avatar.” Although SCAPEL et al does not disclose the 
Regarding claim 12, SCAPEL et al would suggest the electronic device of claim 11, wherein the at least part of the body corresponding to the face comprises at least part of a neck or a shoulder (paragraph [0533], neck). 
Regarding claim 13, SCAPEL et al would suggest the electronic device of claim 11, wherein the at least one processor is further configured to control at least one of a display size, a display position, or a display angle of the user avatar based on information of the at least part of the body or last display information of the user avatar, wherein the information of the at least part of the body comprises at least one of a position, an angle, a size, or a shape of the at least part of the body, and wherein the last display information of the user comprises at least one of a display position, a display angle, or a display size of the user avatar corresponding to a timing at which the face is last detected (paragraphs [0312]-[313], “In some embodiments, the animation of the respective avatar transitioning from the interactive state to the non-interactive state includes gradually changing a facial expression, position, orientation, and/or size of the avatar from the facial expression, position, orientation, and/or size based on the face/head tracking of the user to a neutral facial expression, position, orientation, and/or size for the avatar.”). 
Regarding claim 14, SCAPEL et al would suggest the electronic device of claim 11, wherein, if at least part of the body is not detected, the at least one processor is 
Regarding claim 15, SCAPEL et al teaches a method of operating an electronic device (paragraph [0031]), the method comprising:
             detecting a face in at least one image (paragraph [0031], “the face is detected in the field of view of the one or more cameras”);
             determining a user avatar corresponding to the detected face (paragraph [0031], “displaying, via the display apparatus, a virtual avatar, having a plurality of avatar features, that changes appearance in response to detected changes in pose of a face in a field of view of the one or more cameras”); 
             detecting a first region of the face and a second region of each of at least one object related to the face (paragraphs [0031], [0229], [0248], [0312], detecting face, facial features, and head. Head is considered as an object related to the face.);
            determining a size of the user avatar based on the regions (paragraph [0312], “In some embodiments, the animation of the respective avatar transitioning from the interactive state to the non-interactive state includes gradually changing a facial expression, position, orientation, and/or size of the avatar from the facial expression, position, orientation, and/or size based on the face/head tracking of the user to a neutral facial expression, position, orientation, and/or size for the avatar.”); and 
                controlling a display to display the user avatar on the display by rendering the user avatar based on the determined size of the user avatar (paragraph [0312], 
SCAPEL et al does not explicitly teach determining a protection region based on the first region and the second region, determining a size of the user avatar based on the determined protection region, and controlling a display to display the user avatar on the display by rendering the user avatar over at least a portion of the detected face in the at least one image based on the determined size of the user avatar.
CHOUKROUN et al, in the same field of endeavor, teaches determining a protection region based on the first region and the second region, determining a size of the user avatar based on the determined protection region, and controlling a display to display the user avatar on the display by rendering the user avatar over at least a portion of the detected face in the at least one image based on the determined size of the user avatar (paragraphs [0028], [0070], [0075]-[0076],[0207], [0280], “the method permits the modification of the visual aspect of the detected object by covering it with a mask whose aspect is modified. The mask is comprised of pixels covering a continuous or non-continuous area in the initial image.” “the mask covering at least part of the object worn on the face is developed based on the geometric projection of the model of the face on the first layer.” “During the process, the status of the maps representing the elements attached to the image evolves according to the knowledge of the elements. In the present example, the face of the individual 120 is in part masked by the pair of glasses 111. New elements of the face of the individual 120 appear when the individual 120 turns the head. The color information may also be distorted due to the reflection of the lenses, particularly in the case where the lenses are tinted or due to the shadows 
Regarding claim 16, SCAPEL et al teaches wherein the at least one object related to the face comprises at least one of hair, an ear, a beard, a hair accessory, an earring, or a hat (paragraph [0030], “an avatar having a plurality of avatar features including avatar hair having a selected avatar hairstyle”; paragraph [0317].). 
Regarding claim 17, the combination of SCAPEL et al and CHOUKROUN et al would suggest wherein the determining of the size of the user avatar comprises: determining the protection region comprising an entirety of a region of both the face and the at least one object related to the face; and determining the size of the user avatar based on at least one of a size or a shape of the determined protection region (SCAPEL et al: paragraph [0312], “In some embodiments, the animation of the respective avatar transitioning from the interactive state to the non-interactive state includes gradually changing a facial expression, position, orientation, and/or size of the avatar from the 
Regarding claim 19, SCAPEL et al teaches further comprising: detecting a user input for the user avatar displayed on the display; and adjusting the size of the user avatar based on the user input (paragraph [0357], “In response to detecting movement of input 864 in a vertical direction, device 600 scrolls the displayed avatar feature characteristics and corresponding feature options displayed in avatar characteristics region 804 based on the direction of movement of input 864 (e.g., based on the direction of the drag). Additionally, device 600 adjusts the size of avatar display region 803 (including displayed avatar 805 and, optionally, avatar feature region 807) and avatar characteristics region 804 based on the direction of the drag and the current states (e.g., sizes) of avatar display region 803 and avatar characteristics region 804.”). 
Regarding claim 20, SCAPEL et al would suggest the method of claim 15, further comprising: determining whether the face is continuously detected in at least one different image; if the face is not continuously detected, determining whether at least a part of a body corresponding to the face is detected in the at least one different image; and if the at least part of the body is detected, controlling the display to continuously display the user avatar corresponding to the face on the display (paragraph [0313], “In some embodiments, in accordance with a determination that the respective avatar (e.g., 671) reaches a second position (e.g., 671 in FIG. 6Q) (e.g., a second threshold position . 
Claims 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SCAPEL et al, and in view of CHOUKROUN et al, as applied to claims 1 and 15 above, and further in view of SATAKE (U.S. Pub. 2019/0005732 A1).
Regarding claim 6, the combination of SCAPEL et al and CHOUKROUN et al remains as applied to claim 1 above. SCAPEL et al also teaches further comprising a memory configured to store a plurality of avatars and feature information on the plurality of avatars (Fig. 1A, memory 102. Fig. 8A, collection of avatars with various shapes.). However, the combination does not explicitly teach wherein the at least one processor 
SATAKE, also in the same field of endeavor, teaches wherein the at least one processor is further configured to: extract feature information of the face detected in the at least one image and the at least one object related to the face, determine a similarity by comparing the extracted feature information and feature information of each of the plurality of avatars, and determine an avatar comprising a highest similarity among the plurality of avatars as the user avatar corresponding to the face (paragraph [0212], “FIG. 16 is a diagram of control for detecting a mouth from a facial image 1653 of the user according to at least one embodiment of this disclosure. The facial image 1653 generated by the first camera 150 includes the nose and mouth of the user 5.” [0213], “The face part detection module 1424 identifies a mouth region 1654 from the facial image 1653 by pattern matching using the mouth template 1444 stored in the face information 1444. In at least one aspect, the face part detection module 1424 sets a rectangular comparison region in the facial image 1653, and calculates a similarity degree between an image of the comparison region and an image of the mouth template 1435 while changing the size, position, and angle of this comparison region. The face part detection module 1424 may identify, as the mouth region 1654, a comparison region for which a similarity degree larger than a threshold value determined in advance is calculated.”). It is noted that SCAPEL et al discloses face 
Regarding claim 7, the combination of CAPEL et al, CHOUKROUN et al, and SATAKE would suggest the electronic device of claim 6, wherein the extracted feature information comprises pattern information indicating a feature of at least one of an eye, a nose, a mouth, a face shape, a hair style, a beard style, an eyebrow, skin, gender, or age, and wherein the pattern information is generated based on a difference with respect to a reference model (SATAKE : paragraph [0213], “The face part detection module 1424 identifies a mouth region 1654 from the facial image 1653 by pattern matching using the mouth template 1444 stored in the face information 1444.”). 
Regarding claim 18, the combination of CAPEL et al, CHOUKROUN et al, and SATAKE would suggest the method of claim 15, wherein the determining of the user avatar corresponding to the detected face comprises: extracting feature information of a face determined in the at least one image and at least one object related to the face; determining a similarity by comparing the extracted feature information and feature information of each of a plurality of avatars; and determining an avatar comprising a highest similarity among the plurality of avatars as the user avatar corresponding to the face, wherein the extracted feature information comprises pattern information of a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TIZE MA/Primary Examiner, Art Unit 2613